Citation Nr: 0705487	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing in 
Portland, Oregon.  In July 2005, the Board remanded this 
claim to the RO for further development.  The case has been 
returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for PTSD due to 
personal assault which she contends was aggravated during 
service.  In response to the Board's July 2005 remand, the RO 
sent a letter to the veteran dated in August 2005 requesting 
that she provide any information regarding treatment that she 
has received for a psychiatric disorder.  In September 2006, 
the Board received a letter from the appellant in which she 
indicated that she had recently been diagnosed with Bipolar 
II by her psychiatrist Dr. E.M., and that her psychiatrist 
had changed her medication.  She requested that VA contact 
her psychiatrist for chart notes and medical data.  VA has a 
duty to obtain those records and if that is not successful, 
then to inform the veteran that it has attempted to obtain 
those records and that it is her responsibility to secure 
those records and forward them to the RO for review.  38 
U.S.C.A. §§, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).  

Additionally the veteran has indicated that in approximately 
January 1985 she underwent a written psychiatric test at the 
beginning of her military processing, before basic training 
in Portland, Oregon.  She indicated that this test would 
assist in supporting her claim.  A report of this test is not 
contained in her service medical records.  Since the VA has 
been given notice that the veteran may have military records 
that are not in the claims folder, an attempt to locate those 
records must be undertaken to associate them with the claims 
folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Thus, the claim must also be returned to the RO for 
the purpose of obtaining those service records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's service 
personnel records, to include the 
complete Official Military Personnel File 
(OMPF).  These records should be 
associated with the claims file, and 
reviewed to ascertain if the veteran 
underwent a psychiatric evaluation as 
part of her processing into service.  

2.  The RO should take all necessary 
steps to obtain all medical treatment 
records for the veteran from her private 
psychiatrist Dr. E.M., as noted above.  

3.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for PTSD after 
undertaking any additional development 
necessary.  If the benefit sought on 
appeal remains denied, the appellant 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of July 2006 supplemental statement of 
the case.  The appellant and her 
representative should be given the 
opportunity to respond to the SSOC.

This matter should then be returned to the Board, if 
otherwise in order. The Board intimates no opinion as to the 
ultimate outcome of this case. The appellant need take no 
action unless otherwise notified, but she may submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


